Title: To Thomas Jefferson from John Bondfield, 28 October 1786
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 28. 8bre. 1786

By mine of the 14 Instant I advised of my having given two  drafts on you, favor Monsieur Dumez, together amounting to two Thousand Livres. If they have not been presented for payment I pray you to refuse payment of them having cause to suspect the due application for which they were intended. I have the honor to be respectfully Sir your most obedient Humble Servant,

John Bondfield

